DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 07/05/2022.
The application has been amended as follows:
Claim 4, line 3, insert --rotary-- before “axis”.
Claim 8, line 2, delete “the housing” and insert --a housing--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the door locking device as claimed in the independent claim 1.
Regarding claim 1, the prior art of record, including the combination of Kleefeldt et al. (US 5681068), Bejune et al. (US 20160160540), and Akagi (US 20140346785) discloses a door locking device relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a door locking device comprising a link rotating between a door unlocked position where the link is capable of directly acting on the latching mechanism to release the striker by moving linearly, and a door locked position where the link cannot transmit a power for releasing the striker to the latching mechanism, an inner lever connected to an inner handle by a cable, the inner handle being arranged on a cabin side of a door, the inner lever being capable of rotating around a first axis based on an operation of the inner handle for opening the door, a child locking mechanism having a child lever capable of rotating around a second axis parallel to the first axis, without linearly moving, the child lever being arranged in a spaced apart manner with respect to the inner lever in a perpendicular direction to the first and second axes, and a contact portion provided in the body portion, wherein when the child lever is operated to be positioned at the child unlocked position, the contact portion is positioned at a rotational angle which allows the contact portion to be in contact with the inner lever and protrudes within a rotational range of the inner lever, and the child lever is configured to be driven to rotate due to contacting of the contact portion with the inner lever as the inner lever is rotated based on the operation of the inner handle, and transmit a rotational force of the inner lever to the link positioned at the door unlocked position so as to cause the link to directly act on the latching mechanism to release the striker, and when the child lever is operated to be positioned at the child locked position, the contact portion is positioned at a rotational angle which does not allow the contact portion to be in contact with the inner lever, and is separated from the rotational range of the inner lever. One of ordinary skill in the art would not find it obvious to modify the door locking device of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the door locking device of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675